Title: To Thomas Jefferson from Henry Dearborn, 23 August 1804
From: Dearborn, Henry
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Gardiner District of Maine August 23d. 1804
               
               I was this morning honoured with your letter of the 3d. Inst. enclosing a letter from Mr. Boudinot &c,—without having recourse to the files in the office I cannot state the amount of the aid we agreed to afford Mr. Blackburn in the establishment of a School in the Cherokee Nation, or the annual advances which were then contemplated, but I well remember that he appeared to be satisfied at the time. I am however of opinion, that if his school shall appear to be judiciously mannaged, it would be adviseable to afford it such additional aid as the state of the funds & the claims of other Nations will admit of, but I should presume that whatever sums may be advanced for that, or simmilar objects ought to pass through the hands of our respective Agents—and be applied under their directives from time to time as may be found usefull.—no arrangement on the subject can with propriety be undertaken relative to such objects but at the Seat of Government, where the state of the funds and other necessary information can be obtained. I should suppose that no great inconvenience would result from a delay of two months.
               I am Sir with the most respectfull considerations, Yours,
               
                  
                     H. Dearborn
                  
               
               
                  Sir
                  P.S. since writing the foregoing letter, I have been honoured with your letter of the 8th. inst. enclosing letters on the subject of an appointment of a successor to Genl. Irvine; —after the death of Genl Irvine many applications were made to me for the appointment, I consulted Mr. Gallatin on the subject, and we concluded it would be adviseable to postpone the appointment until we should meet you at Washington, and he agreed to write to you on the subject.—should you be of opinnion that an earlier appointment will be expedient, Mr. Gallatin will probably be able to give the most satisfactory information relative to the respective applicants.—
                  Yours,
               
               
                  
                     H. Dearborn
                  
               
            